                                                                                                          E-FILED
                                                                      Tuesday, 09 October, 2018 02:52:55 PM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

CLEMENT TSHOMA,                                        )
                                                       )
       Plaintiff,                                      )
                                                       )
               v.                                      )       Case No. 17-2162
                                                       )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

                                              ORDER

        This matter is now before the Court on the Report and Recommendation [13] dated August

17, 2018, from Magistrate Judge Eric I. Long. More than 14 days have elapsed since the Report

and Recommendation was filed, and no objections have been made. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v.

Studio 21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986). As the parties failed to present timely objections,

any such objections have been waived. Id.

       The relevant procedural history was outlined in the comprehensive Report and

Recommendation. (Doc. 13, pp. 1-3). In short, on April 10, 2015, Plaintiff’s application for

disability insurance benefits was denied. On August 6, 2015, Plaintiff’s request for reconsideration

was also denied. (R. 5-10). Plaintiff and his attorney were informed in writing that Plaintiff could

request an administrative hearing within sixty days. (R. 7). Plaintiff failed to file a timely request

and did not establish good cause for missing the deadline. 20 C.F.R. §§ 404.933(b)(1);

416.1433(b).

       On July 13, 2017, Plaintiff filed a Complaint seeking judicial review, but he did not submit

additional evidence regarding his failure to file a timely request for an administrative hearing. Id.



                                                  1
       The ALJ’s decision that Plaintiff lacked good cause for failing to request a hearing within

sixty days was supported by substantial evidence and should not be disturbed by this Court.

Accordingly, the Court concurs with Magistrate Judge Long’s detailed Report and

Recommendation.

       The Court adopts the Report and Recommendation [13] in its entirety. Defendant’s Motion

for an Order Which Affirms the Commissioner’s Decision [12] is GRANTED, and Plaintiff’s

Motion for Summary Judgment [9] is DENIED. This case is now TERMINATED.



       ENTERED this 9th day of October, 2018.



                                                            s/ Michael M. Mihm
                                                              Michael M. Mihm
                                                         United States District Judge




                                                2
